Exhibit 10.4

 

SHARE PRICE

RESTRICTED SHARE AWARD

UNDER THE
2005 OMNIBUS STOCK AND INCENTIVE PLAN
for
THOMAS GROUP, INC.

 

Effective as of December 23, 2005 (“Date of Grant”), a SHARE PRICE RESTRICTED
SHARE AWARD (“Award”) is granted by Thomas Group, Inc. (the “Company”) to James
T. Taylor (the “Holder”), provided, further, that this Award is in all respects
subject to the terms, definitions and provisions of the 2005 Omnibus Stock and
Incentive Plan For Thomas Group, Inc. (the “Plan”), all of which are
incorporated herein by reference, except to the extent otherwise expressly
provided in this Award.

 

WITNESSETH

 

WHEREAS, the Company desires to grant to Holder 300,000 Shares subject to
certain restrictions described herein; and

 

WHEREAS, the purpose of this Award is to advance the interests of the Company
and increase shareholder value by providing additional incentives to attract,
retain and motivate Holder; and

 

WHEREAS, the terms of the Award, including without limitation the Restrictions
imposed on Restricted Shares and Cash Bonus, are set forth below; and

 

WHEREAS, the Plan is effective as of December 20, 2005, the date of its adoption
by the Board, subject to approval by a majority of the Company’s stockholders
and compliance with Regulation 14C under the 1934 Act; provided, however,
that if the Plan is not so approved or there has not been compliance with
Regulation 14C by December 20, 2006, this Award shall terminate and be null and
void ab initio; and provided, further, that no Available Shares will Vest prior
to such stockholder approval and compliance with Regulation 14C.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.             Definitions.  As used in this Award, the following words shall
have the following meanings:

 

“Anniversary Date” shall mean each anniversary of the Date of Grant.

 

“Available Shares” shall mean those Shares which have become Available Shares
based on the Quarterly Share Price as described in Section 4.

 

“Award Shares” shall mean all Shares subject to this Award, without distinction
between whether such Shares are Available Shares, Restricted Shares and/or
Vested Shares.

 

“Award Share Distributions” shall mean any amounts of cash, or stock, paid or
distributed by the Company with respect to Award Shares.

 

“Board” shall mean the Board of Directors of the Company.

 

1

--------------------------------------------------------------------------------


 

“Closing Price” shall mean the closing price of the Shares on the NASDAQ (or
other inter-dealer quotation system on which the Shares are traded or quoted) as
reported in any newspaper of general circulation, or in the absence of such
report, as reflected on the records of the system on which the Shares are
reported or quoted.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

 “Compensation Committee” shall mean the Compensation and Corporate Governance
Committee of the Board.

 

“Good Reason” shall mean that, during the 180 day period ending on the date of
Holder’s resignation, there has occurred one or more of the following: (i) there
has been a material breach by the Company of this Award or Holder’s written
employment agreement, or (ii) the Company has reduced Holder’s base salary (or
its equivalent as determined by the Compensation Committee) below the highest
level in effect during the 180 day period ending on the date of Holder’s
resignation; or (iii) the Company has reduced Holder’s duties and
responsibilities below those of President and Chief Executive Officer.

 

 “Involuntary Termination” shall mean Holder’s Separation by reason of either
(i) being discharged by the Company, or (ii) the expiration of his “Term of
Employment” (as defined in his Second Amended Employment Agreement and the
comparable term in any successor employment agreement or amendment, hereafter
Holder’s “Employment Agreement”) unless, prior to the later of (i) the 45th day
following the date on which Holder delivers a written notice to the Board of the
impending expiration of his Term of Employment (which notice will not be
considered delivered if the purported delivery is made more than 60 days prior
to the date on which his Term of Employment expires), or (ii) the date on which
his Term of Employment expires, the Board has offered in writing (x) to extend
Holder’s Term of Employment for a period of at least 12 months, (y) to appoint
Holder to serve as President and Chief Executive Officer of the Company during
such extended Term of Employment, and (z) to pay Holder, during the extended
Term of Employment, a base salary at least equal to the Holder’s Base Salary (as
defined in the Employment Agreement) as in effect on the last day of the
expiring Term of Employment.

 

“Quarterly Share Price” shall mean the lowest Closing Price of the Shares on any
trading day during the Quarter of reference.

 

“Quarter” shall mean a calendar quarter.

 

“Restrictions” shall mean the requirement that the Award Shares be returned to
the Company under certain circumstances described in this Award, and which
requirement shall constitute a “substantial risk of forfeiture” as defined under
Section 83(a)(1) of the Code.

 

“Restricted Period” shall mean the period during which Award Shares remain
subject to Restrictions.

 

“Restricted Shares” shall mean the Award Shares which remain subject to the
Restrictions at the time of reference.

 

“Separation” shall mean Holder’s termination of full time employment by the
Company for any reason.

 

“Share(s)” shall mean shares of common stock, par value $.01 per share, of the
Company.

 

“Termination Date” shall mean the date on which the Award terminates under
Section 9.

 

2

--------------------------------------------------------------------------------


 

“Year” shall mean the fiscal year of the Company.

 

“Vest”, “Vested” “Vested Shares” and similar shall mean the Available Shares
with respect to which the Restrictions have lapsed at the time of reference.

 

2.             Restricted Award Shares and Award Share Distribution.   The
Company hereby transfers and delivers to Holder an aggregate of 300,000
Restricted Shares to hold on the terms and conditions set forth in this Award. 
Holder shall not be entitled to receive Restricted Share Distributions made
prior to the date on which Restricted Shares become Available Shares, but Holder
will be entitled to receive any Restricted Share Distributions which are made
with respect to Award Shares on or after the date on which they first become
Available Shares, but only if such Available Shares ultimately become Vested
Shares, and if such Available Shares with respect to which Restricted Share
Distributions have been made are forfeited, such Restricted Share Distributions
also will be forfeited.

 

3.             Lapse of Restrictions (Vesting).  The Restrictions on the
Available Shares shall lapse, and such Available Shares shall become Vested
Shares, on the 5th Anniversary of the Date of Grant unless this Award shall have
terminated under Section 9 prior to that date.  Notwithstanding the forgoing, in
the event this Award terminates by reason of Holder’s Separation as a result of
his Involuntarily Termination without Cause, or as a result his resignation for
Good Reason within 12 months following a Change in Control, then on the date of
such Separation Holder will Vest all of the Award Shares which are Available
Shares on such date of Separation and, without limitation, will forfeit all of
the Award Shares which are not Available Shares on such date of Separation. 
Notwithstanding any provision of this Award to the contrary, in the event that
the acceleration of the Vesting described in the preceding sentence occurs as a
result of Holder’s Separation following a Change in Control, then if the
distribution of the Available Shares which became Vested Shares as a result of
the acceleration of Vesting due to Holder’s Separation following the Change in
Control, when taken together with the sum of any amounts or benefits otherwise
paid or distributed to the Holder by the Company or any affiliated company of
the Company (collectively the “Covered Payments”), would cause Holder to be
subject to the tax (the “Excise Tax”) imposed under Section 4999 of the Code or
any similar tax that may hereafter be imposed, the number of Available Shares
which will become Vested Shares and distributed shall be limited to that number
of Shares which will cause the Covered Payments to be $1.00 less than the amount
which causes such Covered Payments to be subject to the Excise Tax; provided,
further, that nothing herein shall preclude Holder from directing the Company to
adjust some or all of the other amounts or benefits which comprise the Covered
Payments so as to limit or eliminate entirely the reduction in the number of
Available Shares which will become Vested Shares.

 

4.             When Award Shares Become Available Shares.  Award Shares will
become Available Shares in such amounts as are set forth in the Chart below
opposite the highest Quarterly Share Price which has been reached in any Quarter
during the period beginning with the Quarter which includes the Date of Grant
and ending with the Quarter ending on or prior to the date of reference; except
that, if this Award terminates on the 5th Anniversary of the Date of Grant, the
Quarterly Share Price in the Quarter in which such 5th Anniversary occurs will
be counted.

 

QUARTERLY SHARE PRICE

 

AWARD SHARES WHICH BECOME
AVAILABLE SHARES

 

$6.00

 

20,000

 

$7.00

 

40,000

 

$8.00

 

60,000

 

 

3

--------------------------------------------------------------------------------


 

QUARTERLY SHARE PRICE

 

AWARD SHARES WHICH BECOME
AVAILABLE SHARES

 

$9.00

 

80,000

 

$10.00

 

100,000

 

$11.00

 

120,000

 

$12.00

 

140,000

 

$13.00

 

160,000

 

$14.00

 

180,000

 

$15.00

 

200,000

 

$16.00

 

220,000

 

$17.00

 

240,000

 

$18.00

 

260,000

 

$19.00

 

280,000

 

$20.00

 

300,000

 

 

5.             Withholding.  On any date on which Restrictions lapse, Holder
shall be required to pay to the Company, in cash, the amount which the Company
reasonably determines to be necessary in order for the Company to comply with
applicable federal or state income tax withholding requirements and the
collection of employment taxes.

 

6.             Status of Holder With Respect to Restricted Shares.  During the
Restricted Period, the certificates representing the Restricted Shares shall be
registered in the Holder’s name and bear a restrictive legend disclosing the
Restrictions.  Such certificates shall be deposited by the Holder with the
Company, together with stock powers or other instruments of assignment, each
endorsed in blank, which will permit the transfer to the Company of all or any
portion of the Restricted Shares which are forfeited.  Restricted Shares shall
not constitute issued and outstanding common stock for any corporate purposes
and the Holder shall have no rights, powers and privileges of a Holder of
unrestricted Shares until such Restricted Shares become Available Shares, at
which time the Holder shall have all rights, powers and privileges of a Holder
of unrestricted Shares during the Restricted Period, except that Holder shall
have no right to receive Available Shares until the date on which they become
Vested Shares.

 

The Company shall deliver all Vested Shares to the Holder as soon as reasonably
possible following the date on which they become Vested Shares.

 

All Award Share Distributions with respect to Available Shares shall be retained
until such Available Shares become Vested Shares, and then will be delivered to
the Holder at the same time as the Available Shares which have become Vested
Shares are delivered; provided, further, and without limitation, if Available
Shares are forfeited, the Award Share Distributions with respect to such
Available Shares also will be forfeited.

 

As a condition of the grant of Restricted Shares, and the issuance of Vested
Shares, the Board may obtain such agreements or undertakings, if any, as the
Board may deem necessary or advisable to assure compliance with any law or
regulation including, but not limited to, the following:

 

4

--------------------------------------------------------------------------------


 

(a)           a representation, warranty or agreement by Holder to Company that
he is acquiring the Vested Shares to be issued to him for investment and not
with a view to, or for sale in connection with, the distribution of any such
Vested Shares subsequent to the Retention Period; and

 

(b)           a representation, warranty or agreement to be bound by any legends
that are, in the opinion of the Board, necessary or appropriate to comply with
the provisions of any securities law deemed by the Board to be applicable to the
issuance of the Vested Shares and are endorsed upon the Share certificates.

 

7.             Transferability of Restricted Shares.  The Award Shares held by
the Company during the period prior to their becoming Vested Shares, and this
Award, shall not be transferable by Holder.

 

8.             Section 83(b) Election.  Holder, having been granted Restricted
Shares subject to a “substantial risk of forfeiture,” may elect under
Section 83(b) of the Code to include in his gross income the fair market value
(determined without regard to the Restrictions) of such Restricted Shares as of
the Date of Grant.  If Holder makes the Section 83(b) election, Holder shall
(i) make such election in a manner that is satisfactory to the Company,
(ii) provide the Company with a copy of such election, (iii) agree to promptly
notify the Company if any Internal Revenue Service or state tax agent, on audit
or otherwise, questions the validity or correctness of such election or of the
amount of income reportable on account of such election, and (iv) agree to such
federal and state income withholding as the Company may reasonably require in
its sole and absolute discretion.

 

9.             Termination of the Award.  Without limitation, this Award shall
automatically terminate and expire on the earlier of (i) the date of Holder’s
Separation, or (ii) the 5th Anniversary of the Date of Grant; and upon such date
all Available Shares which have not Vested on or before such date, and all
Restricted Share Distributions with respect to Available Shares which have not
Vested on or before such date, will be permanently forfeited.

 

10.          Interpretation of the Award Provisions.  The Compensation Committee
shall have the authority to the full extent provided under the terms of the Plan
to interpret all terms of the Plan and this Award, and to otherwise supervise
the implementation of such terms.

 

11.          Governing Law.  TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
LAW, THIS AWARD SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.

 

12.          Binding Effect.  This Award shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

13.          Amendments.  This Award may only be amended by a written document
signed by the Company and Holder.

 

14.          Severability.  If any provision of this Award is declared or found
to be illegal, unenforceable or void, in whole or in part, the remainder of this
Award will not be affected by such declaration or finding and each such
provision not so affected will be enforced to the fullest extent permitted by
law.

 

15.          Counterparts.  This Award may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf and its corporate seal to be affixed hereto by its duly authorized
representative, and Holder has hereunto set his or her hand, all on the day and
year first above written.

 

 

THOMAS GROUP, INC.

 

 

 

 

 

By:

/s/ David B. Mathis

 

 

 

ACKNOWLEDGMENT

 

Holder agrees to be bound by all the terms of this Award and the Plan.

 

 

 

/s/ James T. Taylor

 

 

James T. Taylor

 

6

--------------------------------------------------------------------------------